Citation Nr: 1715539	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, including due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from October 1978 to June 1981.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board decided the Veteran's claim for service connection.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court), and in January 2017, the matter was vacated and remanded to the Board pursuant to a Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the Board finds an addendum opinion is needed from the physician who provided the October 2015 opinion.  Specifically, the Board finds the physician must address whether any diagnosed respiratory disorder is related to in-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  All pertinent evidence of record must be made available to and reviewed by the physician who provided the October 2015 opinion.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that a respiratory disorder was incurred in service or is otherwise related to service, notably in-service asbestos exposure.  An opinion should be provided for each diagnosed disorder, including (a) chronic obstructive pulmonary disease (COPD), (b) mediastinal adenopathy, (c) granuloma, and (d) noncalcified lower lung nodule.  

The rationale for the opinion must also be provided, with consideration of the in-service asbestos exposure and the November 2013 private statement that the COPD and pulmonary difficulties were "potentially" exacerbated by asbestos exposure.  

The examiner is requested to note consideration of the Veteran's histories, TO INCLUDE, BUT NOT LIMITED TO THE VETERAN'S IN-SERVICE ASBESTOS EXPOSURE, IN-SERVICE TREATMENT FOR RESPIRATORY INFECTIONS AND CHEST PAIN, AND HISTORY OF A POSITIVE PPD SKIN TEST.   

If the physician is unable to provide the required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


